DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of applying an organic adhesion-promoting layer in a portion of a lateral aspect of the exposed layer surface; directing evaporated conductive coating material toward the lateral aspect of the exposed layer surface; wherein the conductive coating material is deposited on the portion of the exposed layer surface to which the organic adhesion-promoting layer has been applied, to form the conductive coating.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-18 depend from claim 1 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lu et al. (US Patent Appl. Pub. No. 2006/0228543 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYOUNG LEE/Primary Examiner, Art Unit 2895